a   Pryor Cashman llp                                                                        New York | Los Angeles

    7 Times Square. New York. NY 10036-6569 Tel: 212-421-4100 Fax:212-326-0806                www.pryorcashman.com



                                                                                                Marion R. Harris
                                                                                                             Counsel

                                                                                             Direct Tel: 212-326-0128
                                                                                             Direct Fax: 212-326-0806
                                                                                     MHarris@PRYORCASHMAN com


                                                        February 6, 2020



VIA FEDEX AND E-MAIL

Brian M. Willen                                           Kenneth D. Freundlich
Jason B. Mollick                                          Freundlich Law
Wilson Sonsini Goodrich & Rosati PC                       16133 Ventura Blvd.
1301 Avenue of the Americas                               Suite 645
40th Floor                                                Encino, California 91436
New York, New York 10019

         Re:       Genius Media Group Inc. v. Google LLC, et ano., No. l:19-cv-07279-MKB-
                   VMS (E.D.N.Y.l

Dear Counsel:

       We represent Plaintiff Genius Media Group Inc. in the above-referenced action. We write
pursuant to Section 3.D of Judge Brodie’s Individual Practices and Rules to serve the following
documents:

               •   Notice of Motion to Remand

               •   Memorandum of Law in Support of Plaintiff s Motion to Remand; and

               •   [Proposed] Order Granting Plaintiffs Motion to Remand.

                                                        Very truly yours,



                                                        Marion R. Harris


Enclosures
Cc: All Counsel of Record and the Court (via CM/ECF w/o enclosures)
